377 F.2d 989
UNITED STATES of America, Plaintiff-Appellee,v.James D. KENNEDY, Defendant-Appellant.
No. 17249.
United States Court of Appeals Sixth Circuit.
June 5, 1967.

W. David Stinson, Memphis, Tenn., for appellant.
William A. McTighe, Jr., Asst. U. S. Atty., Memphis, Tenn., Thomas L. Robinson, U. S. Atty., Memphis, Tenn., Fred M. Vinson, Jr., Asst. Atty. Gen., Department of Justice, Criminal Div., Washington, D. C., on brief, for appellee.
Before WEICK, Chief Judge, and O'SULLIVAN and McCREE, Circuit Judges.
PER CURIAM.


1
Appellant, convicted of bank robbery, appeals on two grounds: (1) the government, which during the trial utilized ten-inch by ten-inch photographs of appellant's fingerprints taken from the getaway car, failed to provide appellant with identically-sized photographs of other fingerprints taken from the car, providing him instead with photographs one-fourth that size, and (2) appellant's confession, introduced into evidence, was involuntary.


2
We find that no prejudice resulted to appellant because of the failure of the government to supply photographs of the desired size.


3
With regard to the second ground, it is clear from the record that appellant was advised of his rights on numerous occasions, once by a United States Commissioner before whom he was promptly brought following his apprehension, in compliance with Federal Rules of Criminal Procedure, Rule 5(a). No objection was made to the confession at the time of the trial on the grounds of involuntariness and appellant's counsel declined the court's invitation to inquire into the question of voluntariness out of the jury's presence. At the conclusion of the testimony, the court instructed the jurors to disregard the confession if they found it to be involuntary, and the record amply supports the conclusion that the confession could properly be considered.


4
The judgment of the district court is affirmed.